DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2 and 4 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kryzch (US 2018/0288563).
	Krzych discloses the following features.
Regarding claim 1, a method or communicating with wireless messaging (see wireless communication” recited in paragraph [0006]) comprising:
operating a first node in a peripheral mode (see “Routing the packet preferably includes: sequentially switching each node identified in the routing path from an advertising mode, to a scanning mode, and back to the advertising mode” recited in paragraph [0123], wherein a node is initially in the advertising mode; wherein an advertising mode is a “slave mode, client mode…etc.” as shown in paragraph [0049] and is therefore considered equivalent to the claimed peripheral mode), the first node being battery powered (see nodes with onboard battery 152 as shown in Fig. 2 and paragraph [0019]);
determining at the first node a message to be sent (see “Routing the data through the determined path preferably includes selectively operating the radio(s) of each successive node (beacon) within the determined path to send and/or receive the data packet(s)” recited in paragraph [0112] and “Routing the packet” recited in paragraph [0123]);
	switching the first node to central mode (see  “Routing the packet preferably includes: sequentially switching each node identified in the routing path from an advertising mode, to a scanning mode, and back to the advertising mode” recited in paragraph [0123]; and see “a scanning mode (e.g., a master mode, a server mode, transmission mode, listening mode, etc.; wherein the beacon listens for packets or can additionally both broadcasts and receives packets for processing)” recited in paragraph [0049], the scanning mode is therefore considered as being equivalent to the claimed “central mode”);
	the first node detecting an advertisement from a second node that the second node is available for connection (see “scanning for a successive packet advertised by the next node (successive node) identified in the routing path” recited in paragraph [0124]), the second node being battery powered (see nodes with onboard battery 152 as shown in Fig. 2 and paragraph [0019]), the second node operating in peripheral mode (see “an advertising mode (e.g., a slave mode, client mode, broadcast mode, etc.; wherein the beacon broadcasts/advertises packets but does not receive and/or process received packets)” recited in paragraph [0049]; wherein as shown above, i.e. paragraph [0124], a node scans for advertisement from a successive node, wherein advertising nodes operates in the advertising mode as shown in paragraph [0049]);
	transmitting the message from the first node to the second node (see “the packet is preferably unicast to the successive node” recited in paragraph [0123]);
	reverting the first node to peripheral mode (see “back to the advertising mode” recited in paragraph [0123]);
	switching the second node to central mode (“Routing the packet preferably includes: sequentially switching each node identified in the routing path from an advertising mode, to a scanning mode, and back to the advertising mode” recited in paragraph [0123], wherein the “successive node” now performs the sequential switching to identify the next successive node on the path);
	the second node detecting an advertisement from a third node that the third node is available for connection (see “scanning for a successive packet advertised by the next node (successive node) identified in the routing path” recited in paragraph [0124]), the second node being battery powered (see nodes with onboard battery 152 as shown in Fig. 2 and paragraph [0019]), the third node being battery powered (see nodes with onboard battery 152 as shown in Fig. 2 and paragraph [0019]), the third node operating in peripheral mode (see “an advertising mode (e.g., a slave mode, client mode, broadcast mode, etc.; wherein the beacon broadcasts/advertises packets but does not receive and/or process received packets)” recited in paragraph [0049]; wherein as shown above, i.e. paragraph [0124], a node scans for advertisement from a successive node, wherein advertising nodes operates in the advertising mode as shown in paragraph [0049]);
	transmitting the message from the second node to the third node (see “the packet is preferably unicast to the successive node” recited in paragraph [0123]);
	reverting the second node to peripheral mode (“Routing the packet preferably includes: sequentially switching each node identified in the routing path from an advertising mode, to a scanning mode, and back to the advertising mode” recited in paragraph [0123], wherein the “successive node” now performs the sequential switching to identify the next successive node on the path).

	Regarding claim 2, wherein the advertisement from the second node and the advertisement from the third node are asynchronous (see “the method and/or processes described herein can be performed asynchronously (e.g., sequentially)” recited in paragraph [0140], and see “Routing the packet preferably includes: sequentially switching each node identified in the routing path from an advertising mode, to a scanning mode, and back to the advertising mode” recited in paragraph [0123], wherein the advertisement from each of the successive nodes also occur sequentially/asynchronously).
 
	Regarding claim 4, transmitting the message from the first node to the second node further comprises examining a routing table to determine a path from the first node to the second node (see “the data can be routed through as many nodes (hops) in the routing table while the mesh operates in the scanning mode” recited in paragraph [0112]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 3 and 5-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Krzych as applied to claim 1 above, and further in view of Kincaid (US 2019/0289553).
Krzych discloses the features as shown above.
Krzych does not disclose the following features: regarding claim 3, wherein the first node, the second node and the third node are door locks; regarding claim 5, determining at the first node the message to be sent comprises determining existence of an exception event; regarding claim 6, wherein: the first node comprises a first door lock; the exception event comprises one or more of the following: unauthorized entry at the first door lock, attempted unauthorized entry at the first door lock, credential change at the first door lock, a locking plan change at the first door lock, and the first door lock being in an open position for greater than a threshold amount of time; regarding claim 7, wherein the credential change comprises one of the following: an authorization of a key card for the first door lock; a de-authorization of a key card for the first door lock; an authorization of a wireless messaging enabled mobile electronic device for the first door lock; and a de-authorization of a wireless messaging enabled mobile electronic device for the first door lock.
	Kincaid discloses the following features.
	Regarding claim 3 , wherein the first node, the second node and the third node are door locks (see Access devices 20 in Fig. 1 that may be “electronic door locks” recited in paragraph [0017]).
Regarding claim 5, determining at the first node the message to be sent comprises determining existence of an exception event (see “transmitting one or more operating parameters between the electronic door lock and the access control device” recited in claim 27, and “wherein transmitting the one or more operating parameters comprises updating the electronic door lock with user credentials that authorize one or more users to unlock the electronic door lock” recited in claim 32, wherein the user credential update may be considered as an exception event).
	Regarding claim 6, wherein: the first node comprises a first door lock (see Access devices 20 in Fig. 1 that may be “electronic door locks” recited in paragraph [0017]); the exception event comprises one or more of the following: unauthorized entry at the first door lock, attempted unauthorized entry at the first door lock, credential change at the first door lock (see “transmitting one or more operating parameters between the electronic door lock and the access control device” recited in claim 27, and “wherein transmitting the one or more operating parameters comprises updating the electronic door lock with user credentials that authorize one or more users to unlock the electronic door lock” recited in claim 32, wherein the user credential update may be considered as an exception event), a locking plan change at the first door lock, and the first door lock being in an open position for greater than a threshold amount of time.
	Regarding claim 7, wherein the credential change comprises one of the following: an authorization of a key card for the first door lock (see “transmitting one or more operating parameters between the electronic door lock and the access control device” recited in claim 27, and “wherein transmitting the one or more operating parameters comprises updating the electronic door lock with user credentials that authorize one or more users to unlock the electronic door lock” recited in claim 32, wherein the user credential update may be considered as an exception event; and see “Keyless entry system 44 may also or alternatively include a card reader for electronically reading an access code from a card carried by the user” recited in paragraph [0022]); a de-authorization of a key card for the first door lock; an authorization of a wireless messaging enabled mobile electronic device for the first door lock; and a de-authorization of a wireless messaging enabled mobile electronic device for the first door lock.
	It would have been obvious to one of ordinary skill in the art at the effective filing date of the current application to modify the system of Krzych using features, as taught by Kincaid, in order to apply the mesh communication technique to electronic lock systems while preserving battery life of the electronic locks (see paragraph [0004] of Kincaid).

Claim(s) 8-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Krzych in view of Kincaid.
Krzych discloses the following features.
	Regarding claim 8, a system of a mesh network (see “mesh network” recited in paragraph [0067]) comprising: a first node, a second node and a third node (see “each successive node” recited in paragraph [0112], also see nodes forming a mesh network in Fig. 3 and Fig. 4); 
the first node operating in a peripheral node (see “Routing the packet preferably includes: sequentially switching each node identified in the routing path from an advertising mode, to a scanning mode, and back to the advertising mode” recited in paragraph [0123], wherein a node is initially in the advertising mode; wherein an advertising mode is a “slave mode, client mode…etc.” as shown in paragraph [0049] and is therefore considered equivalent to the claimed peripheral mode), the first node being battery powered (see nodes with onboard battery 152 as shown in Fig. 2 and paragraph [0019]);
determining at the first node a message to be sent (see “Routing the data through the determined path preferably includes selectively operating the radio(s) of each successive node (beacon) within the determined path to send and/or receive the data packet(s)” recited in paragraph [0112] and “Routing the packet” recited in paragraph [0123]);
	switching the first node to central mode (see  “Routing the packet preferably includes: sequentially switching each node identified in the routing path from an advertising mode, to a scanning mode, and back to the advertising mode” recited in paragraph [0123]; and see “a scanning mode (e.g., a master mode, a server mode, transmission mode, listening mode, etc.; wherein the beacon listens for packets or can additionally both broadcasts and receives packets for processing)” recited in paragraph [0049], the scanning mode is therefore considered as being equivalent to the claimed “central mode”);
	the first node detecting an advertisement from a second node that the second node is available for connection (see “scanning for a successive packet advertised by the next node (successive node) identified in the routing path” recited in paragraph [0124]), the second node being battery powered (see nodes with onboard battery 152 as shown in Fig. 2 and paragraph [0019]), the second node operating in peripheral mode (see “an advertising mode (e.g., a slave mode, client mode, broadcast mode, etc.; wherein the beacon broadcasts/advertises packets but does not receive and/or process received packets)” recited in paragraph [0049]; wherein as shown above, i.e. paragraph [0124], a node scans for advertisement from a successive node, wherein advertising nodes operates in the advertising mode as shown in paragraph [0049]);
	transmitting the message from the first node to the second node (see “the packet is preferably unicast to the successive node” recited in paragraph [0123]);
	reverting the first node to peripheral mode (see “back to the advertising mode” recited in paragraph [0123]);
	switching the second node to central mode (“Routing the packet preferably includes: sequentially switching each node identified in the routing path from an advertising mode, to a scanning mode, and back to the advertising mode” recited in paragraph [0123], wherein the “successive node” now performs the sequential switching to identify the next successive node on the path);
	the second node detecting an advertisement from a third node that the third node is available for connection (see “scanning for a successive packet advertised by the next node (successive node) identified in the routing path” recited in paragraph [0124]), the second node being battery powered (see nodes with onboard battery 152 as shown in Fig. 2 and paragraph [0019]), the third node being battery powered (see nodes with onboard battery 152 as shown in Fig. 2 and paragraph [0019]), the third node operating in peripheral mode (see “an advertising mode (e.g., a slave mode, client mode, broadcast mode, etc.; wherein the beacon broadcasts/advertises packets but does not receive and/or process received packets)” recited in paragraph [0049]; wherein as shown above, i.e. paragraph [0124], a node scans for advertisement from a successive node, wherein advertising nodes operates in the advertising mode as shown in paragraph [0049]);
	transmitting the message from the second node to the third node (see “the packet is preferably unicast to the successive node” recited in paragraph [0123]);
	reverting the second node to peripheral mode (“Routing the packet preferably includes: sequentially switching each node identified in the routing path from an advertising mode, to a scanning mode, and back to the advertising mode” recited in paragraph [0123], wherein the “successive node” now performs the sequential switching to identify the next successive node on the path).
Regarding claim 9, wherein the advertisement from the second node and the advertisement from the third node are asynchronous (see “the method and/or processes described herein can be performed asynchronously (e.g., sequentially)” recited in paragraph [0140], and see “Routing the packet preferably includes: sequentially switching each node identified in the routing path from an advertising mode, to a scanning mode, and back to the advertising mode” recited in paragraph [0123], wherein the advertisement from each of the successive nodes also occur sequentially/asynchronously).
 	Regarding claim 10, transmitting the message from the first node to the second node further comprises examining a routing table to determine a path from the first node to the second node (see “the data can be routed through as many nodes (hops) in the routing table while the mesh operates in the scanning mode” recited in paragraph [0112]).
Krzych does not disclose the following features: regarding claim 8, wherein the system is a system of door locks and the first node, the second node and the third node are door locks; regarding claim 11, determining at the first node the message to be sent comprises determining existence of an exception event; regarding claim 12, the exception event comprises one or more of the following: unauthorized entry at the first door lock, attempted unauthorized entry at the first door lock, credential change at the first door lock, a locking plan change at the first door lock, and the first door lock being in an open position for greater than a threshold amount of time; regarding claim 13, wherein the credential change comprises one of the following: an authorization of a key card for the first door lock; a de-authorization of a key card for the first door lock; an authorization of a wireless messaging enabled mobile electronic device for the first door lock; and a de-authorization of a wireless messaging enabled mobile electronic device for the first door lock.
Kincaid discloses the following features.
	Regarding claim 8, wherein system is a system of door locks and the first node, the second node and the third node are door locks (see Access devices 20 in Fig. 1 that may be “electronic door locks” recited in paragraph [0017]).
Regarding claim 11, determining at the first node the message to be sent comprises determining existence of an exception event (see “transmitting one or more operating parameters between the electronic door lock and the access control device” recited in claim 27, and “wherein transmitting the one or more operating parameters comprises updating the electronic door lock with user credentials that authorize one or more users to unlock the electronic door lock” recited in claim 32, wherein the user credential update may be considered as an exception event).
Regarding claim 12, wherein: the exception event comprises one or more of the following: unauthorized entry at the first door lock, attempted unauthorized entry at the first door lock, credential change at the first door lock (see “transmitting one or more operating parameters between the electronic door lock and the access control device” recited in claim 27, and “wherein transmitting the one or more operating parameters comprises updating the electronic door lock with user credentials that authorize one or more users to unlock the electronic door lock” recited in claim 32, wherein the user credential update may be considered as an exception event), a locking plan change at the first door lock, and the first door lock being in an open position for greater than a threshold amount of time.
	Regarding claim 13, wherein the credential change comprises one of the following: an authorization of a key card for the first door lock (see “transmitting one or more operating parameters between the electronic door lock and the access control device” recited in claim 27, and “wherein transmitting the one or more operating parameters comprises updating the electronic door lock with user credentials that authorize one or more users to unlock the electronic door lock” recited in claim 32, wherein the user credential update may be considered as an exception event; and see “Keyless entry system 44 may also or alternatively include a card reader for electronically reading an access code from a card carried by the user” recited in paragraph [0022]); a de-authorization of a key card for the first door lock; an authorization of a wireless messaging enabled mobile electronic device for the first door lock; and a de-authorization of a wireless messaging enabled mobile electronic device for the first door lock.
It would have been obvious to one of ordinary skill in the art at the effective filing date of the current application to modify the system of Krzych using features, as taught by Kincaid, in order to apply the mesh communication technique to electronic lock systems while preserving battery life of the electronic locks (see paragraph [0004] of Kincaid).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUTAI KAO whose telephone number is (571)272-9719. The examiner can normally be reached Monday-Friday 8:00-17:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kwang Yao can be reached on (571)272-3182. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUTAI KAO/           Primary Examiner, Art Unit 2473